Citation Nr: 1534187	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for tension headaches, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins. 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins. 

3. Entitlement to service connection for a sleep disorder, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960, May 1960 to April 1963, and from June 1976 to April 1994.  He was stationed in Southwest Asia from December 1990 to May 1991.  The Board finds that, based on the Veteran's service, he meets the definition of a Persian Gulf Veteran and 38 C.F.R.   § 3.317 (2014) is applicable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2014, the Board denied the Veteran's claims.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, a Joint Motion for Partial Remand (JMR) was filed with the Court.  Later that month, the Court issued an order granting the JMR and vacating the Board's August 2014 decision to the extent that it denied service connection for tension headaches, COPD, and sleep disorder, all to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

For reasons detailed below, the issues of entitlement to service connection for tension headaches, COPD, and sleep disorder, all to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins, for substitution purposes, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In July 2013, VA was notified that the Veteran died in June 2015 (as shown on the death certificate).


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.  § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 

In this regard, the Board recognizes that the Veteran's paperless Virtual VA claims file shows that L.M., identified as the Veteran's widow, submitted a motion to substitute pursuant to 38 U.S.C.A. § 5121A in July 2015.  L.M. also filed a VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits."

VA published a proposed rule on substitution on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  VA anticipates that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant.  76 Fed. Reg. at 8,668.  

Here, L.M. has clearly indicated that she wishes to be substituted as the appellant for purposes of processing the Veteran's claims to completion.  The RO, however, has not made a determination as to L.M.'s actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2014) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to dismiss the Veteran's appeal and refer L.M.'s substitution claim to the RO for adjudication. 



ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


